     Case 2:20-cv-00790-JAD-NJK Document 33
                                         34 Filed 07/22/20
                                                  07/23/20 Page 1 of 4
                                                                     2


1    MORRIS LAW GROUP
     Steve Morris, Bar No. 1543
2    Rosa Solis-Rainey, Bar No. 7921
3    411 E. Bonneville Ave., Ste. 360
     Las Vegas, Nevada 89101
4    Telephone: (702) 474-9400
5
     Facsimile: (702) 474-9422
     Email: sm@morrislawgroup.com
6    Email: rsr@morrislawgroup.com
7    HALLETT & PERRIN
8    Michael S. Alfred (pro hac vice)
     1445 Ross Ave, Suite 2400
9    Dallas Texas 75202
10
     Email: malfred@hallettperrin.com

11   Attorneys for Plaintiff
      SUSTAINABLE MODULAR MANAGEMENT, INC.
12

13
                       UNITED STATES DISTRICT COURT
14                          DISTRICT OF NEVADA
15
     UNITED STATES OF AMERICA, for the )         Case No. 2:20-cv-00790-JAD-NJK
16   use and benefit of SUSTAINABLE          )
17   MODULAR MANAGEMENT, INC., a )
     Texas corporation                       )   PLAINTIFF'S UNOPPOSED
18                                Plaintiff, )   MOTION FOR EXTENSION OF
     v.                                      )   TIME TO ANSWER JE DUNN'S
19
                                             )   COUNTERCLAIM
20   JE DUNN CONSTRUCTION                    )
     COMPANY; FEDERAL INSURANCE )
21   COMPANY; HARTFORD FIRE                  )   FIRST REQUEST
22   INSURANCE COMPANY; TRAVELERS )
     CASUALTY AND SURETY COMPANY )
23   OF AMERICA; DOE Individuals I-X and)
     ROE Entities I-X, inclusive,            )
24
                                             )
25                     Defendants.           )
                                             )
26
27               UNITED STATES OF AMERICA, for the use and benefit of
28   SUSTAINABLE MODULAR MANAGEMENT, INC. ("Plaintiff" or "SMM")

                                          1
     Case 2:20-cv-00790-JAD-NJK Document 33
                                         34 Filed 07/22/20
                                                  07/23/20 Page 2 of 4
                                                                     2


1    files its Unopposed Motion to Extend Time to Answer JE Dunn
2    Construction Company's ("JE Dunn") Counterclaim (the "Counterclaim"),
3    and in support thereof, would respectfully state as follows:
4          1.    Plaintiff's answer to the Counterclaim (Dkt. 25) is currently due
5    on July 22, 2020.
6          2.    Plaintiff requested a short extension to its deadline to answer JE
7    Dunn's Counterclaim due to the heavy workload of SMM's counsel and
8    upcoming filing deadlines and hearings.
9          3.    JE Dunn granted the extension and authorized the undersigned
10   counsel to represent that it is not opposed to this request for an extension
11   of time.
12         4.    Accordingly, Plaintiff respectfully requests an extension of time
13   until and including July 29, 2020 to respond to the Counterclaim.
14
                                   MORRIS LAW GROUP
15
                                   By: /s/ MICHAEL S. ALFRED
16
                                      Steve Morris, Bar No. 1543
17                                    Rosa Solis-Rainey, Bar No. 7921
                                      411 E. Bonneville Ave., Ste. 360
18                                    Las Vegas, Nevada 89101
19
                                       HALLETT & PERRIN
20                                     Michael S. Alfred (pro hac vice)
                                       1445 Ross Ave, Suite 2400
21
                                       Dallas, Texas 75202
22                                     Email: malfred@hallettperrin.com
23                                 Attorneys for Plaintiff
24                                 SUSTAINABLE MODULAR
                                   MANAGEMENT, INC.
25   NO FURTHER EXTENSIONS
     WILL BE GRANTED.
26   IT IS SO ORDERED.
     Dated: July 23, 2020
27   .
28   .
     ______________________________
     United States Magistrate Judge
                                           2
